                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           No. 4:10-CR-78-1H
                           No. 4:16-CV-162-H

                                      )
    ERIC PASCAL JACKSON,              )
         Petitioner,                  )
                                                         ORDER
                                      )
         v.
                                      )
    UNITED STATES OF AMERICA,         )
         Respondent.

        This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #165].              The government

filed a motion to stay, [DE #175], and the court granted the

motion, staying the matter pending the Supreme Court’s resolution

of United States v. Beckles, 137 S. Ct. 886 (2017).              [DE #176].

Petitioner has filed a motion to supplement pursuant to Federal

Rule of Civil Procedure 15(d), [DE #189], and this court GRANTS

the motion.      The time for further filing has expired, and this

matter is ripe for adjudication. 1

                                 BACKGROUND

        On August 10, 2011, petitioner was found guilty pursuant to

a written memorandum of plea agreement, of distribution of a

quantity of cocaine, in violation of 21 U.S.C. § 841(a)(1) (Counts



1
 The court notes the FPD Office filed a motion to withdraw on the basis that
no motions would be presented in light of United States v. Beckles, 137 S.
Ct. 886 (2015), [DE #183], and this motion was granted by this court. [DE
#186].
Two and Three); distribution of 50 grams or more of cocaine base

(crack), in violation of 21 U.S.C. § 841(a)(1) (Count Five); and

possession with intent to distribute a quantity of cocaine and

aiding and abetting, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2 (Count Seven).         [DE #98].    On April 10, 2012, the court

sentenced petitioner to a total term of imprisonment of 192 months.

Id.    Judgment was entered on April 25, 2012.             Petitioner did not

appeal.    Id.

       On November 19, 2014, petitioner filed his first motion under

28    U.S.C.   § 2255,    [DE    #139],   which   motion     was   dismissed   as

untimely.        [DE #155].      Petitioner appealed the denial of his

§ 2255,   and     the   appeal   was    dismissed.     [DE    #184   and   #185].

Petitioner requested permission from the Fourth Circuit to file a

second § 2255 motion, and permission was granted in light of

Johnson v. United States, 135 S. Ct. 2551 (2015).                    [DE #168].

Petitioner moved to vacate in light of Johnson v. United States,

235 S. Ct. 2551 (2015), arguing that he no longer has qualifying

predicate offenses to qualify as a career offender under United

States    Sentencing     Guidelines       (“USSG”)    § 4B1.2.       [DE   #165].

Petitioner       also    argues        supplemental     arguments      regarding

ineffective assistance of counsel for failure of counsel to object

to predicate offenses designating petitioner as a career offender.

[DE #189].



                                          2
                             COURT’S DISCUSSION

     In the Johnson decision, the Supreme Court of the United

States   invalidated       the        residual   clause     found   in     18   U.S.C.

§ 924(e)(2)(B)(ii),        the    Armed     Career    Criminal      Act,    (“ACCA”).

Johnson, 135 S. Ct. at 2557.               In Welch v. United States, 136 S.

Ct. 1257, 1265 (2016), the Supreme Court held the rule pronounced

in Johnson is retroactively applicable on collateral review.                        In

Beckles v. United States, 137 S. Ct. 886 (2017), however, the

Supreme Court declined to extend its ruling in Johnson to the

residual clause of USSG § 4B1.2(a).                  Petitioner cannot rely on

Johnson or its progeny here as he was not sentenced under the ACCA.

Therefore, petitioner’s argument that he is subject to relief

pursuant to Johnson is without merit.

     Petitioner raises ineffective assistance of counsel claims

based on failure of counsel to object to North Carolina second

degree   burglary    and    North        Carolina    Breaking    and     Entering   as

qualifying predicate offenses for a career offender designation.

[DE #189].     However, these arguments are without merit as counsel

for defendant did in fact object to petitioner’s designation as a

career   offender,    and    this        objection    was   denied.        Therefore,

petitioner has failed to show that counsel’s representation “fell

below    the    standard         of     reasonably     effective       assistance.”

Strickland v. Washington, 466 U.S. 668, 687-91 (1984).



                                            3
                                  CONCLUSION

      For the foregoing reasons, petitioner’s motion to vacate, [DE

#165], is DENIED.       Petitioner’s supplemental motion pursuant to

Federal    Rule   of   Civil   Procedure    15(d),    [DE   #189],   is   hereby

GRANTED.    The clerk is directed to close this case.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2) (2000).        A petitioner satisfies this standard

by   demonstrating     that    reasonable   jurists    would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

      This 9th day of January 2019.



                               ___________________________________
                               Malcolm J. Howard
                               Senior United States District Judge
At Greenville, NC
#35




                                      4
